Title: Joshua Johnson—Will, 6 December 1803
From: Johnson, Joshua
To: 



6 December 1803

In the name of God, Amen. the Testament and last will of me Joshua Johnson, of the City of Washington made the twelfth day of December in the year of our Lord one thousand, eight hundred and one as follows
I Give and bequeath to my wife the use of all my household Goods during her life, with power to dispose of the same to my children or any of them in such parts or proportions as she may think fit—I also give to my wife eight hundred dollars yearly during her life to be raised and paid out of my estate and those bequests I intend of every thing I intend in full of every Thing she could claim of my real and personal estate
I Give to my children the whole residue of my real and personal estate to be equally divided amongst them, but as several of them my children are under age I empower my Executors or the survivors or survivor of them in their discretion to sell at public or private sale all or any of my Lands and the monies or Securities thus produced I direct shall go to my children equally; This power to continue until my youngest child comes to twenty One years of age—I hereby revoke all wills by me heretofore made—
I hereby revoke all wills by me heretofore made and appoint my son Thomas Baker and my Sons in law John Quincy Adams and Walter Hellen, executors of this my Testament—In Witness whereof I have set my hand & seal—
Signed, sealed, published And declared by the said Joshua Johnson as and for his Last will & testament in the presence of us who have subscribed as in his presence at his request and in the presence of each other
B. Johnson—Richd. Johnson / Baker Johnson Junr
Joshua Johnson Seal
Frederick County December the 6th 1803.
Then came Richard Johnson, one of the subscribing witnesses to the aforegoing last will and testament of Joshua Johnson, late of the City of Washington deceased and solemnly and sincerely affirmed and declared that he did see the testator therein named Sign and seal this will. At the same time came Baker Johnson and Baker Johnson Junior the other subscribing witnesses to the aforegoing last will and testament of the said Joshua Johnson (deceased) and made oath on the holy evangels of Almighty God that they did also see the testator therein named sign and seal this will and heard him publish pronounce and declare the same to be his last will and testament in that at the time of so doing he was to the best of their Apprehension of sound and disposing mind, memory and understanding that they respectively subscribed their names as witnesses to this will in the presence and at the request of the testator and all in the presence of each other—
George Murdoch Register
Maryland, Frederick County to wit:
I hereby Certify that the aforegoing will and probate are true copys taken from Siber G. M. No 3. folios 6 & 6 & 6 & 7one of the record book of wills in the Register’s Office for Frederick County. In testimony whereof I have hereunto set my hand and affixed the Seal of Said Office this seventh day of December eighteen hundred and three—
Test: George Murdoch, Register Wills Fredk Country

District of Columbia: Washington County, Virg.
In testimony that the within is a true Copy of the Exemplication of the Last will and testament of George Murd Joshua Johnson, formerly of the City of Washington decd. I have hereunto set my hand and my seal Office this thirty-first day of January in the year One thousand, eight hundred and eighteen—J. W. Hewitt Register of Wills for Washington County DC